DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendment to Figs 7-9 are sufficient to overcome the objection to the Drawings from the previous action, which is hereby withdrawn.

Claims 1-3, 5, 7, 9, 12-13, 15, 17-18, 39-42, 44-45, 47 and 192-193 are pending, with Claims 4, 6, 8, 10-11, 14, 16, 19-38, 43, 46 and 48-191 cancelled. 

Response to Arguments
Applicant argues the 102 rejection, on page 10, in view of Gibson et al., (US 2019/0022306), stating that the prior art allegedly doesn’t teach ‘delivery of single solid therapeutic particles’ and further alleges Gibson ‘teaches away from delivery of individual solid therapeutic particles’ by teaching their dispensing in liquids. The examiner has fully considered applicant’s argument, and respectfully disagrees that liquid delivery of particles would teach away from individual solid particle delivery, as solid particles are still being delivered despite the medium. Additionally, it would be obvious that delivery of the solid particles could occur per particle, as Gibson teaches an adjustable drug delivery duration time and a variable dose rate during treatment (Gibson [0334] and [0601]). See rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5, 7, 12-13, 15, 17, 39-40 and 192-193 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al., (US 2019/0022306) in view of Pathak (US 2016/0243026).
Regarding Claim 1, Gibson teaches an on-body device (Fig. 1A, (10)) for delivery of solid therapeutic particles to a patient ([0292] wherein solids dispersed or suspended in liquids are delivered by the device to a patient), comprising:
a housing (Fig. 1A, (12)) having a mounting surface (Fig. 1A, (26) and [0638] wherein (26) has adhesive to secure the device to the skin) for mounting the device to the patient;
a formulation reservoir (Fig. 1B, (50) and [0948] wherein the container (50) is a drug reservoir) disposed within the housing (12) for storage of solid therapeutic particles ([0292] wherein the medicament fluid can be solid particles in liquid);
a delivery channel (Fig. 5C, (30) which comprises (300)) disposed within the housing (12) and configured to accept solid therapeutic particles from the formulation reservoir ([0302] wherein fluid pathway connector delivers drug treatment therethrough from the reservoir);
a cannula (Fig. 5C, (330)) coupled to the distal end of the delivery channel (30) and configured for placement in the patient's subcutaneous tissue ([0305] wherein the drug is delivered through fluid pathway (30) containing (300) and out of (30) into the patient body); and

While Gibson teaches a transfer mechanism advancing one or more individual solid therapeutic particles, Gibson doesn’t explicitly teach the solid particles being delivered, per particle, into the patient. However, Gibson teaches delivering the therapeutic particles over a duration of time ([0334]), and also teaches a variable dose rate is possible when delivering the drug ([0601]), for the motivation of little to no discomfort during injection delivery to the patient. Therefore it would be obvious that the delivery rate could be adjusted such that delivery is done per particle.
If applicant doesn’t agree that Gibson teaches it would be obvious to modify the transfer mechanism to advance individual solid particles, related prior art Pathak teaches solid particle delivery into the skin (seen in Pathak Fig. 1B).
Pathak teaches solid particle delivery directly into the skin (Pathak Fig. 1A) or solid delivery via microencapsulated particles in liquid suspension (Pathak Fig. 1B) via a transfer mechanism (piston of injectable device seen in Pathak Fig. 1B, (112)). As Pathak teaches the delivered drug solution includes imaging agents (Pathak [0126]), and teaches an adjustable (controllable) delivery flow rate (Pathak [0119]), it would be obvious that the controlled drug delivery taught by Pathak could be further controlled to the extent of delivering the particles, 

Regarding Claim 2, Gibson in view of Pathak teaches the device of claim 1, further comprising a particle distribution mechanism (Gibson Fig. 13, (56), and [0347] wherein pierceable seal (56) distributes fluid therethrough) disposed within the formulation reservoir (Gibson Fig. 13, (50)).

Regarding Claim 5, Gibson in view of Pathak teaches the device of claim 1, wherein the formulation reservoir (Gibson Fig. 1B, (50)) is refillable and wherein the formulation reservoir may be refilled without removal of the device from the patient (Gibson [0284] wherein the reservoir may be prefilled, and standard filling equipment, methods and systems are used to fill the reservoir while maintaining sterility of the fluid pathway, and (Gibson [0416]) wherein the reservoir can also be filled during the time of use of the device, which therefore means that while the device is on the patient and thus in use, the reservoir may be refilled).

Regarding Claim 7, Gibson in view of Pathak teaches the device of claim 1, wherein the formulation reservoir (Gibson Fig. 1B, (50)) is removable and replaceable (Gibson [0948] wherein the reservoir can be a cartridge that is removable and replaceable), and wherein the 

Regarding Claim 12, Gibson in view of Pathak teaches the device of claim 1, wherein the solid therapeutic particles comprise insulin or an analog thereof (Gibson [0983] wherein the medication can be insulin or other medications).

Regarding Claim 13, Gibson in view of Pathak teaches the device of claim 1, wherein the device is manually operated (Gibson [0026] wherein the device can have a trigger that is manually depressed) or is configured to automatically deliver the solid therapeutic particles to the patient (Gibson [0338] wherein the device may be an automated drug delivery device).

Regarding Claim 15, Gibson in view of Pathak teaches the device of claim 1, wherein the cannula is collapsible (Gibson [0012] wherein the needle (cannula) is retractable, having insertion and retraction positions, and is therefore 'collapses' according to applicant's definition in [00036] of applicant's provided disclosure).

Regarding Claim 17, Gibson in view of Pathak teaches the device of claim 1, wherein the device is part of an integrated system, and the integrated system further comprises a processor-controller apparatus (Gibson [0301] wherein the device system includes a microcontroller which may include a microprocessor).

Regarding Claim 39, Gibson teaches a method of delivering solid therapeutic particles to a patient ([0292] wherein solids dispersed or suspended in liquids are delivered by the device to a patient), comprising:
mounting an on-body delivery device (Fig. 1A, (10)) on a skin surface of the patient, the device comprising:
a housing (Fig. 1A, (12)) having a mounting surface (Fig. 1A, (26) and [0638] wherein (26) has adhesive to secure the device to the skin) for mounting the device to the patient;
a formulation reservoir (Fig. IB, (50) and [0948] wherein the container (50) is a drug reservoir) disposed within the housing (12) for storage of solid therapeutic particles ([0292] wherein the medicament fluid can be solid particles in liquid);
a delivery channel (Fig. 5C, (30) which comprises (300)) disposed within the housing (12) and configured to accept solid therapeutic particles from the formulation reservoir ([0302] wherein fluid pathway connector delivers drug treatment therethrough from the reservoir);
a cannula (Fig. 5C, (330)) coupled to the distal end of the delivery channel (30) and configured for placement in the patient's subcutaneous tissue ([0305] wherein the drug is delivered through fluid pathway (30) containing (300) and out of (30) into the patient body); and
a transfer mechanism (Fig. 12, (60)) for advancing one or more individual solid therapeutic particles from the delivery channel through the cannula and into the patient ([0345] wherein the plunger (60) advances medication, which can include one or more 
transferring at least one solid therapeutic particle from the formulation reservoir to the delivery channel ([0345] wherein the plunger (60) transfers the medicament containing solid therapeutic particles from the drug container (50) to the fluid pathway (30, 300) for delivery); and
delivering, using the transfer mechanism, the at least one solid therapeutic particle from the delivery channel through the cannula into the patient's subcutaneous tissue ([0345] wherein the plunger (60) transfers the medicament containing solid therapeutic particles from the drug container (50) to the fluid pathway and cannula (30, 300, 330) for delivery into the patient's body).
While Gibson teaches a transfer mechanism advancing one or more individual solid therapeutic particles, Gibson doesn’t explicitly teach the solid particles being delivered, per particle, into the patient. However, Gibson teaches delivering the therapeutic particles over a duration of time ([0334]), and also teaches a variable dose rate is possible when delivering the drug ([0601]), for the motivation of little to no discomfort during injection delivery to the patient. Therefore it would be obvious that the delivery rate could be adjusted such that delivery is done per particle.
If applicant doesn’t agree that Gibson teaches it would be obvious to modify the transfer mechanism to advance individual solid particles, related prior art Pathak teaches solid particle delivery into the skin (seen in Pathak Fig. 1B).


Regarding Claim 40, Gibson in view of Pathak teaches the method of claim 39, wherein the delivery of the at least one solid therapeutic particle occurs automatically without any input from the patient (Gibson [0338] wherein the device may be an automated drug delivery device).

Regarding Claim 192, Gibson in view of Pathak teaches device of claim 1, wherein the solid therapeutic particles have a diameter of less than 50 pm to less than 500 pm (Pathak [0187] wherein the needle diameter between the range of 10-600 micrometers (microns), for the purpose of accommodating all size of solid particles for delivery, therefore it would be 

Regarding Claim 193, Gibson in view of Pathak teaches device of claim 39, wherein the solid therapeutic particles have a diameter of less than 50 pm to less than 500 pm (Pathak [0187] wherein the needle diameter between the range of 10-600 micrometers (microns), for the purpose of accommodating all size of solid particles for delivery, therefore it would be obvious that this intended range includes adjustments for delivering solid therapeutic particles of diameters less than 50-500 pm).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al., (US 2019/0022306) and Pathak (US 2016/0243026), as applied to Claim 1 above, and further in view of Vazales et al., (US 2014/0150782).
Regarding Claim 3, Gibson in view of Pathak teaches the device of claim 1.
While Gibson teaches in ([0306] and [0313]) that flow from the drug container (50) is prevented until a fluid pathway connector (300) is attached and flow is desired, and the pathway can be disconnected until flow is desired; however, Gibson doesn't explicitly teach wherein the transfer mechanism prevents dispensed solid therapeutic particles from moving back into the cannula.
In related prior art, Vazales teaches a drug delivery device having a cannula, wherein the device includes a backflow prevention means to prevent reverse flow of fluids through 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the transfer mechanism of the fluid delivery pathway of Gibson which already includes a flow control mechanism preventing unwanted flow of particles from the reservoir to the cannula, to further include wherein the transfer mechanism prevents dispensed solid therapeutic particles from moving back into the cannula as taught by Vazales, for the motivation of preventing backflow and contamination of the fluid delivery pathway line (Vazales [0235]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al., (US 2019/0022306) and Pathak (US 2016/0243026), as applied to Claim 1 above, and further in view of Regittnig (US 2014/0288399) and Blondino et al., (US 2018/0304018).
Regarding Claim 9, Gibson in view of Pathak teaches the device of claim 1.
While Gibson teaches the device including sensors for dosage indication (Gibson [0926] wherein optical sensors work as status readers for end-of-dose delivery indication), Gibson doesn't explicitly teach the device further comprising a particle detection mechanism, and wherein the detection mechanism is optical or mechanical.
In related prior art, Regittnig teaches a cannula for delivering medical infusions into the body, including a medicament substance detection mechanism (sensor system) for detecting if the delivery substance has entered the cannula lumen through mechanical contact with the substance (Regittnig [0034]).

In further related prior art, Blondino teaches a medicament delivery device for deliver solid particles suspended in fluid, wherein an optical sensor is included within the medicament container to detect the presence of solid particles (Blondino [0069]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the sensor system of Gibson and Pathak to further include a particle detection mechanism, and wherein the detection mechanism is optical, as taught by Blondino, for the motivation of confirming the state of the medicament in the container, as well as how much medicament remains within the medicament container (Blondino [0069]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al., (US 2019/0022306) and Pathak (US 2016/0243026), as applied to Claim 17 above, and further in view of Conrad (US 2015/0064241).
Regarding Claim 18, Gibson in view of Pathak teaches the device of claim 17, but does not explicitly teach wherein the integrated system further comprises an analyte sensing device in communication with the processor-controller apparatus.

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the integrated system of Gibson and Pathak, to further include an analyte sensing device in communication with the processor-controller apparatus, as taught by Conrad, for the motivation of determining the patient's condition during or prior to medicament delivery, and
further determining the likelihood of a patient developing a life-threatening medical condition, based on the analyte concentration sensed (Conrad [0034]).

Claims 41-42 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al., (US 2019/0022306) and Pathak (US 2016/0243026), as applied to Claim 39 above, and further in view of Sloan et al., (US 2012/0232520).
Regarding Claim 41, Gibson in view of Pathak teaches the method of claim 39. However, Gibson does not explicitly teach the method further comprising providing an analyte sensing device with a sensing element in fluid contact with a bodily fluid of the patient; detecting an analyte level of the patient using the analyte sensing device; and determining a recommended dose of solid therapeutic particles based at least in part on the detected analyte level.
In related prior art, Sloan teaches having sensors for determining analyte concentration in the bodily fluid of a patient by a combination of analytes sensed and stored data, and adjusting dose levels to be delivered based on the analyte concentration (Sloan [0004]).


Regarding Claim 42, Gibson in view of Pathak and Sloan teaches the modified method of claim 41, wherein the on-body delivery device and the analyte sensing device are located in separate housings, or wherein the on-body delivery device and the analyte sensing device are located in the same housing or set of integrated housing components (Sloan [0098], wherein the analyte sensor can be in separate housing from the device, such as being an implantable analyte sensor communicating with the delivery device, or can be a single integrated assembly).

Regarding Claim 44, Gibson in view of Pathak and Sloan teaches the modified method of claim 41, further comprising: communicating the dosage recommendation to the patient (Sloan [0089] wherein the calculated recommended dosage is displayed to the patient); receiving input from the patient (Sloan [0053] wherein the device includes buttons for receiving user input); and delivering, using the transfer mechanism, the at least one solid therapeutic particle 

Regarding Claim 45, Gibson in view of Pathak and Sloan teaches the modified method of claim 44, wherein the patient input is provided by interaction with the on-body delivery device (Sloan [0053], wherein patient input is done by the patient interacting with the input buttons on the delivery device).

Claims 41 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al., (US 2019/0022306) and Pathak (US 2016/0243026), as applied to Claim 39 above, and further in view of Krasnow et al., (US 2016/0256106).
Regarding Claim 41, Gibson in view of Pathak teaches the method of claim 39. However, Gibson does not explicitly teach the method further comprising providing an analyte sensing device with a sensing element in fluid contact with a bodily fluid of the patient; detecting an analyte level of the patient using the analyte sensing device; and determining a recommended dose of solid therapeutic particles based at least in part on the detected analyte level.
In related prior art, Krasnow teaches a wearable solid particle medicament delivery device including analyte sensors, wherein an analyte sensing device is provided with a sensing element in fluid contact with a bodily fluid of the patient; detecting an analyte level of the patient using the analyte sensing device; and determining a recommended dose of solid therapeutic particles based at least in part on the detected analyte level (Krasnow [0132] wherein analytes such as glucose are sensed in bodily fluid (blood) of the patient, that 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the method of delivering solid particles as taught by Gibson and Pathak, to include providing an analyte sensing device with a sensing element in fluid contact with a bodily fluid of the patient; detecting an analyte level of the patient using the analyte sensing device; and determining a recommended dose of solid therapeutic particles based at least in part on the detected analyte level; all as taught by Krasnow, for the motivation of allowing assessment of the patient's response to drug or therapy, thereby allowing assessment of safety and efficacy of therapy and tailoring of drug treatment (like insulin delivery) to suit individual's needs (Krasnow [0131]).

Regarding Claim 47, Gibson in view of Pathak and Krasnow teaches the modified method of claim 41, further comprising: communicating the dosage recommendation to the patient (Krasnow [0103] wherein the recommended dose may be displayed to a patient); and if no patient input is received within a predetermined period of time after the dosage recommendation is communicated, automatically initiating delivery of the recommended dose of solid therapeutic particles, or communicating an alarm to at least one of the patient and a third party (Krasnow [0103] wherein alerts or alarms are communicated to the patient from a processor within the device, and [0104] wherein during a predetermined period of time .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783